Title: From Thomas Jefferson to Gouverneur Morris, 26 August 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia Aug. 26. 1793.

The inclosed papers should have been annexed to the documents of my letter of Aug. 16. but were omitted by inadvertence. They are therefore now inclosed to you separately. I have the honor to be with great esteem & respect Dr Sir your most obedt. servt.

Th: Jefferson

Mr. Genet’s answer to the address of the citizens of Philada. do. lately to do. at New York.
The above contain his declaration that France did not wish to see us engaged in the war.
Judge Jay’s Charge delivered at Richmd.
Judge Wilson’s do. at Philadelphia.

